Case 3:20-cv-12129-RHC-RSW ECF No. 24 filed 08/19/20              PageID.402         Page 1 of 3



                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

LEIGH REED-PRATT,

                     Plaintiff,
v.
                                                         Case No. 20-12129
JANICE WINFREY,
DETROIT ELECTION COMMISSION,
and DETROIT DEPARTMENT OF ELECTIONS,

                Defendants.
________________________________/

     THIRD ORDER TO SHOW CAUSE AND ADJOURNING WITHOUT DATE THE
              DEADLINE FOR FILING A RESPONSIVE PLEADING

       Plaintiff Leigh Reed-Pratt brings this action for alleged violations of her

procedural and substantive due process rights, as well as a claim seeking an order of

criminal contempt for Defendants’ violation of an injunction issued by a state court

pursuant to Michigan law. (ECF No. 1, PageID.4-20.) She alleges Defendants have

mailed, and plan to continue to mail, unsolicited absentee voter applications to voters in

Detroit contrary to specified terms of the injunction. (Id., PageID.6-7.)

       Currently pending is an order to show cause why the court should not decline to

exercise supplemental jurisdiction over Counts II and III of the Amended Complaint.

(ECF No. 22.) On August 18, 2020, the court conducted a telephone conference, off

the record, to discuss the status of the case. During the conference, the court informed

the parties that it was concerned that the pending cases in the state court of claims

could impact abstention principles over this federal action. Specifically, the court is

inclined to find that this case should be either stayed or dismissed without prejudice
Case 3:20-cv-12129-RHC-RSW ECF No. 24 filed 08/19/20               PageID.403     Page 2 of 3



based on considerations of federalism, comity, and/or the Colorado River abstention

doctrine. See Romine v. Compuserve Corp., 160 F.3d 337, 339-41 (6th Cir. 1998)

(citing Colorado River Water Conservation District v. United States, 424 U.S. 800, 817-

19 (1976)). In Colorado River, the Supreme Court held that federal courts may abstain

from hearing a case solely because similar pending state court litigation exists.

Colorado River, 424 U.S. at 817; Romine, 160 F.3d at 339. “[D]espite the virtually

unflagging obligation of the federal courts to exercise the jurisdiction given them, . . .

considerations of judicial economy and federal-state comity may justify abstention in

situations involving the contemporaneous exercise of jurisdiction by state and federal

courts.” Romine, 160 F.3d at 339 (quotation removed). Accordingly,

       Plaintiff is ORDERED to show cause by August 24, 2020, why this entire case

should not be stayed or dismissed without prejudice pursuant to issues of comity,

federalism, and abstention. This order does not impact Plaintiff’s concomitant

requirement to show cause why the court should not decline to exercise supplemental

jurisdiction over Counts II and III and dismiss them without prejudice. (ECF No. 22.)

Defendants are DIRECTED to file a responsive brief by August 31, 2020. Unless

otherwise ordered, the court will decide this issue on the briefs.

       IT IS FURTHER ORDERED that the deadline to file a responsive pleading to

Plaintiff’s Amended Complaint (ECF No. 22) is ADJOURNED WITHOUT DATE.

       Finally, IT IS ORDERED that the hearing on Plaintiff’s request for a preliminary

injunction is ADJOURNED WITHOUT DATE. The court will first consider the responses




                                              2
Case 3:20-cv-12129-RHC-RSW ECF No. 24 filed 08/19/20                             PageID.404   Page 3 of 3



        to the orders to show cause before setting a hearing on the motion for

preliminary injunction.



                                                             s/Robert H. Cleland                       /
                                                             ROBERT H. CLELAND
                                                             UNITED STATES DISTRICT JUDGE
Dated: August 19, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, August 19, 2020, by electronic and/or ordinary mail.

                                                              s/Lisa Wagner                            /
                                                              Case Manager and Deputy Clerk
                                                              (810) 292-6522


S:\Cleland\Cleland\CHD\Orders and Opinions\20-12129.REED-PRATT.ThirdOrderShowCause.docx




                                                        3
